DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed December 1, 2021 (hereafter the “12/1 Reply”) has been entered, and Claims 31, 34-35, 39-40, 43-44 and 46 have been canceled.  
Claims 1-3, 6, 9, 32-33, 36-38, 41-42, 45 and 47-48 remain pending. 

Claim Objections – Withdrawn and New
In light of claim cancellations and amendments, the previous objections to Claims 1, 34-36, 39-40 and 47 because of informalities have been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim cancellations and amendments, the previous rejections of Claims 31-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 
In light of claim cancellations and amendments, the previous rejection of Claims 43 and 45-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high and low performing” in Claim 45 are relative terms which renders the claim indefinite. The terms “high” performing and “low” performing are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A review of the instant specification found only one instance of the terms on pages 17-18, ¶0046, as follows:
“[f]urther, certain indices may not perform as well as others, which results in certain samples being under-represented even if the concentration of the samples input is identical. A benefit of placing multiple index sequences on each sample is that the overall impact of poor performance of one index sequence is limited. Within this strategy, it is also possible to group high and low performing index sequences together, to further improve uniformity of representation across different samples.”

While a skilled artisan may reasonably understand the description of index sequence ‘performance’ as relating to a degree or level of sample ‘representation’, no actual disclosure of what degree or level constitutes a “high” performing, or “low” performing, index sequence is present.  Therefore, it is ambiguous whether a given “first set of index sequences comprises high and low performing index sequences” as required by Claim 45.  
This ambiguity renders Claim 45 indefinite.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 38 recites the limitation of “wherein the second plurality of nucleic acid fragments comprises different combinations of the at least two different index sequences” (emphasis added). 
And Claim 1, from which Claim 38 depends, recites the limitation of “each nucleic acid fragment of the second plurality comprises at least two different index sequences” (emphasis added; see lines 18-19) and the limitation of “wherein the second plurality comprises more than one combination of the two different index sequences” (emphasis added; see lines 28-29).  
The element of “different combinations” in Claim 38 does not further limit the element of “more than one combination” in Claim 1.  
And the element of “at least two different index sequences” in Claim 38 does not further limit the elements of “at least two different index sequences” and “the two different index sequences” in Claim 1.  
In light of the foregoing, there is no embodiment within the scope of Claim 1 that is not also within the scope of Claim 38.  And so Claim 38 fails to further limit Claim 1. 

Claim Rejections - 35 USC § 102
In light of its cancellation, the previous rejection of Claim 44 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jacobson et al. (US 10,081,807 B2; issued 9/25/2018, effectively filed at least as of 4/24/2013) has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 32-33, 36-38, 41-42 and 47-48 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jacobson et al. (US 10,081,807 B2; issued 9/25/2018, effectively filed at least as of 4/24/2013).  
This rejection has been presented in the previous Office Action and has been revised, in light of claim amendments, to include additional teachings of Jacobson et al. that were not previously relied upon. 
Claim 1’s recitation of “a first nucleic acid library prepared from a first sample, wherein the first nucleic acid library comprises a first plurality of nucleic acid fragments” (emphasis added; see lines 3-4) is interpreted as not requiring all embodiments of “a first plurality of nucleic acid fragments” to be only fragments in “a first sample”.  Stated differently, the broadest reasonable interpretation of “a first plurality of nucleic acid fragments” to include fragments “prepared from a first sample”, such as fragments prepared by amplification of fragments in “a first sample”.  This interpretation is consistent with the instant specification’s description regarding Figure 4, where “[t]he adapter target constructs 72 may be amplified to generate the indexed nucleic acid fragments 12” (emphasis added; see pg 14, ¶0039).   
Similarly, Claim 1’s recitation of “a second nucleic acid library prepared from a second sample, wherein the second nucleic acid library comprises a second plurality of nucleic acid fragments” (emphasis added; see lines 17-18) is interpreted as not requiring all embodiments of “a second plurality of nucleic acid fragments” to be only fragments in “a second sample”.  Stated differently, the broadest reasonable interpretation of “a second plurality of nucleic acid fragments” to include fragments “prepared from a second sample”, such as fragments prepared by amplification of fragments in “a second sample”.  
And Claim 1’s recitations of 
“each nucleic acid fragment of the first plurality comprises at least two different index sequences selected from a first set of index sequences that are all distinguishable from one another” (emphasis added; see lines 4-6) and 
“each nucleic acid fragment of the second plurality comprises at least two different index sequences selected from a second set of index sequences that are all distinguishable from one another and from the first set of index sequences” (emphasis added; see lines 18-21)
are interpreted as presenting first and second “set[s] of index sequences” as being “all distinguishable from one another”.  Stated differently, the members of each “set of index sequences are all distinguishable from one another” within each of the “first set” and “second set” as well as between the first and second sets. 
Jacobson et al. teach the following elements (in italics) within their patented claim 1, directed to a method of manipulating nucleic acid molecules having a predetermined sequence (see col. 47, line 61, to col. 48, line 64): 
“a pool of nucleic acid molecules [corresponding to a “nucleic acid library preparation” of instant Claim 1] comprising at least two populations of nucleic acid molecules [corresponding to nucleic acid fragments prepared from “a first sample” and “a second sample” of instant Claim 1], each population having 
(i) a unique target nucleic acid sequence that is the same for each population, the target nucleic acid sequence having two ends [corresponding to “a first plurality of nucleic acid fragments” and “a second plurality of nucleic acid fragments” in instant Claim 1; see also patented claim 4 as discussed below], and 
(ii) a pair of non-target oligonucleotide tag sequences at the two ends [corresponding to a “5’ subset” of index sequences and a “3’ subset” of index sequences in instant Claim 1; see also patent claim 8 as discussed below] of each target nucleic acid sequence, 
such that in the pool of nucleic acid molecules, each oligonucleotide tag sequence comprises a unique portion for each target nucleic acid sequence [corresponding to “at least two different index sequences selected from a first set of index sequences that are all distinguishable from one another” and “at least two different index sequences selected from a second set of index sequences that are all distinguishable from one another and from the first set of index sequences” in Claim 1; see also further discussion below]; 
wherein the pool was prepared by tagging target nucleic acid molecules [corresponding to “a first plurality of nucleic acid fragments” and “a second plurality of nucleic acid fragments” in instant Claim 1] with a library of non-target oligonucleotide tag sequences that are present in a greater number than the target nucleic acid molecules”.
The above teachings by Jacobson et al. are informed by their patented claim 4 (see col. 49), which further teaches 
“the target nucleic acid molecules comprises a first population of target nucleic acid molecules having [a first] predetermined sequence and a second population of target nucleic acid molecules having a [second] sequence different than the predetermined sequence” (underlining added), 
where the “first population” and “second population” correspond to “a first plurality of nucleic acid fragments” and “a second plurality of nucleic acid fragments”, respectively, in instant Claim 1.
Also informing the above teachings is their patented claim 8 (see col. 49), which further teaches “the non-target oligonucleotide tag sequences are ligated to the two ends of each of the target nucleic acid molecules”, and so corresponds to “5’ subset are located 5’ of a target sequence” and “3’ subset are located 3’ of the target sequence” in instant Claim 1.  
Further informing the above teaching of “such that in the pool of nucleic acid molecules, each oligonucleotide tag sequence comprises a unique portion for each target nucleic acid sequence” in patented claim 1, Jacobson et al. teach Figure 1A, which includes the following from the lower right:

    PNG
    media_image1.png
    212
    529
    media_image1.png
    Greyscale

where a pool of constructs C1, which includes constructs CA1, CB1, and CC1 (see also upper right in Fig. 1), includes distinct barcode pairs K (subscripted A1, B1, and C1) and L ((subscripted A1, B1, and C1) to distinguish each construct molecule from any other molecule in the pool.  This corresponds to each of “the first plurality” and “the second plurality” in Claim 1 as comprising “more than one combination of the two different index sequences” (see lines 11-12 and 28-29) and as comprising “an index sequence of the first [and second] 5’ subset and an index sequence of the first [and second] 3’ subset” (see lines 13-15 and 31-32).  
Figure 1A is further supported by Example 1 of Jacobson et al., col. 32, line 60, to col. 33, line 17).  Jacobson et al. expressly teach construct molecules “tagged with a unique K-L tag (e.g. K1-L1; Kj-Lj, … K100-L100)”, which corresponds to “combinations of at least two different index sequences” in instant Claim 2 and to “four or more” in instant Claim 47.  
Jacobson et al. further teach their patented claims 2-3 and 4 as follows (emphasis added):
“2. 	The method of claim 1 further comprising amplifying the nucleic acid molecules having the predetermined sequence.
3. 	The method of claim 2 further comprising amplifying the nucleic acid molecules having the predetermined sequence using primers complementary to at least part of the oligonucleotide tag sequence.
14. 	The method of claim 2 wherein in the step of amplifying[,] the primers are complementary to the pair of non-target oligonucleotide tag sequences.”

The amplification of nucleic acid molecules according to dependent claims 3 and 14 produces copies of the oligonucleotide-tagged molecules, which correspond to “more than one fragment of the first [and second] plurality has a same combination of the two different index sequences” in Claim 1 (see lines 12-13 and 29-30).  Thus Jacobson anticipates instant Claims 1-2 and 47.  
Regarding Claim 32, the reproduced portion of Figure 1A above depicts constructs with only one each of barcode K and barcode L sequences.  
Regarding Claim 33, the reproduced portion of Figure 1A above depicts constructs with different combinations of barcode K and barcode L sequences.  
Regarding Claims 36 and 38, and like the above explanation regarding Claim 47 in relation to Figure 1A, Jacobson et al. teach construct molecules “tagged with a unique K-L tag (e.g. K1-L1; Kj-Lj, … K100-L100)”, which corresponds to combinations of “four or more unique index sequences” in Claim 36 and of “at least two different index sequences” of Claim 38.  
Regarding Claim 37, and like the above explanation regarding Claim 32, the reproduced portion of Figure 1A above depicts constructs with only one each of barcode K and barcode L sequences.  
Regarding Claims 41-42, Jacobson et al. teach their patented claims 12 and 13 as follows:
“12. 	The method of claim 1 wherein each non-target oligonucleotide tag sequence includes a degenerate nucleotide sequence, or a partially degenerate sequence.
13. 	The method of claim 12 wherein the degenerate nucleotide sequence is CCWSWDHSHDBVHDNNNNMM and/or CCSWSWHDSDHVBDHNNNNMM, wherein W represents A or T, S represents G or C, M represents A or C, B represents C, G or T, D represents A, G or T, H represents A, C or T, V represents A, C, or G and N represents any base A, C, G or T” (emphasis added).

Further informing the above, Jacobson et al. teach that “a degenerate sequence NNNNNNNN (8 degenerate bases, wherein each N can be any natural or non-natural nucleotide) can be used” (see col. 17, lines 48-55, regarding barcode sequences that include degenerate sequences).  
Thus regarding Claim 41, Jacobson et al. teach use of fully degenerate (at each nucleotide position) barcodes.  And fully degenerate at each position is “at least 50% of nucleotide positions” in Claim 42. 
Regarding Claim 48, Jacobson et al. further teach use of polymerase chain reaction to tag construct molecules with barcodes K and L (see col., 33, lines 6-9, and Fig. 1A, lower left), which necessarily include use of the two (complementary) single-strands of the construct molecules of Claim 48.  This is also consistent with the instant application, where the only instances of “single-stranded” are in ¶0036 (regarding deriving “single-stranded template molecules that may be used in a sequencing reaction”) and ¶0039 (regarding denaturation “to separate the double-stranded structure into single-stranded molecules”).  
In light of the foregoing, Claims 1-2, 32-33, 36-38, 41-42 and 47-48 are anticipated by Jacobson et al.
Response to Applicant Arguments
Applicant’s arguments in the 12/1 Reply (see pgs 8-11) have been fully considered with the totality of the record and to the extent they are applicable to the above rejection.  The arguments are not persuasive.  
Specifically, Applicant argues as follows on pg 11: 

    PNG
    media_image2.png
    160
    480
    media_image2.png
    Greyscale

The first argument is understood as Jacobson et al. not teaching the subject matter of amended Claim 1.  This is not persuasive in light of the additional teachings of Jacobson et al., including dependent Claims 2-3 and 14 as explained above.  
The second argument is understood as asserting that modification of Jacobson et al. would “undercut the[ir] stated advantage”, which is not persuasive because the above rejection does not rely upon a modification of their teachings.  
The third argument is understood as repeat occurrences of a Jacobson et al. “tag combination” results in an inability to recognize individual molecules, which is not persuasive because Jacobson et al. expressly claim subject matter that includes amplified nucleic acids that include multiple copies of the same tag combination without detrimental effects.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. as applied to Claims 1-2, 32-33, 36-38, 41-42 and 47-48 above and further in view of Kircher et al. ("Double indexing overcomes inaccuracies in multiplex sequencing on the lllumina platform" (2011) NUCLEIC ACIDS RESEARCH, vol. 40, no. 1, pages 1-8; cited in IDS filed 5/1/2019, including their Supplementary Data; as previously cited).  
This rejection has been previously presented.  
As an initial matter, both documents are directed to the dual indexing of nucleic acids and their analysis as a common field of endeavor.  
The teachings of Jacobson et al. have been described above.  Jacobson et al. additionally teach use of ligation to tag construct molecules with barcodes K and L (see col., 33, lines 6-9, and Fig. 1A, lower left).
Jacobson et al. do not teach ligation of (first or second) index sequences at a ratio relative to other index sequences of between 0.9 to 1.1 as presented in Claims 3 and 6.  They also do not teach the first sample and second sample as being from different individuals as presented in Claim 9.  
They do, however, teach that “[m]any variations of the[ir] invention will become apparent to those skilled in the art upon review of this specification” (see col. 36, lines 48-51).  
Relevant to Claims 3 and 6, Kircher et al. teach each index sequence is added to the ligation reaction mix at equimolar concentrations (i.e. 0.25 μM; see pg 2, right col, first full ¶), which also corresponds to ¶0034 in the instant specification.  
Relevant to Claim 9, Kircher et al. teach fifteen (15) DNA extracts from two (2) Neandertal bones were used as libraries of molecules to form double-indexed libraries “[u]sing 5’-tailed primers (“indexing primers’; see Supplemental Table S1 for all primer sequences) [where] indexes were added to both ends of the library molecules” and where “[t]he index combinations used for each library are listed in Supplementary Table S2” (see pg 2, right col, last ¶).  They further teach that “[l]ibraries were either directly pooled and sequenced (no-CAP experiment) or enriched for mitochondrial DNA. Enrichment was performed either individually (experiment SP-CAP) or in bulk (experiment MP-CAP)” (see pg 3, first full ¶) where the index combinations for the three experiments are shown in Supplemental Table S2.  
Kircher et al. further teach that “Neandertal library sequences are not sufficiently distinct for [analysis with a spiked φX174 control library], since bacteriophage sequences may also derive from microbial contaminants in the bone” and they “therefore analyzed raw data from seven human genomes [they] sequenced recently” (see pg 6, ¶ bridging left and right cols).  
Regarding Claims 3 and 6, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Jacobson et al. by adjusting the concentrations of their barcode containing tag sequences for ligation (see Fig. 1A, lower left therein) to be equimolar concentrations as taught by Kircher et al., with the reasonable expectation of successfully practicing the method using equimolar concentration as an equivalent means to attach barcodes without surprising or unexpected results.  
Stated differently, rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (equimolar concentration of the same material as taught by Kircher et al.) for another (the concentration used by Jacobson et al.) to obtain predictable results. 
Regarding Claim 9, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Jacobson et al. to use genomic nucleic acid fragments from at least two of the seven human genomes (as taught by Kircher et al.) with the reasonable expectation of successfully expanding the Jacobson et al. method for application with additional sample types without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements from compatible methods to yield predictable results; and simple substitution of one known element (separate human genomes of Kircher et al.) for another (source of construct molecules of Jacobson et al.) to obtain predictable results.  
Response to Applicant Arguments
Applicant’s arguments in the 12/1 Reply (see pg 11, bottom) have been fully considered with the totality of the record and to the extent they are applicable to the above rejection.  The arguments are not persuasive because they are based upon the arguments against Jacobson et al. as addressed above with respect to the anticipation rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/AARON A PRIEST/Primary Examiner, Art Unit 1637